NOTICE OF ALLOWANCE
This Notice of Allowance is in response to Applicant’s RCE filing on 1/12/2021.  Claims 1-7, 9, 10 are hereby allowed.  Claims 8, 11-21 are cancelled.  

EXAMINER REASONS FOR ALLOWANCE
The most remarkable pieces of prior art are those cited in the most recent Final Office action on 09/14/2020.  Those references are Cohen and Meyer.  Cohen discloses a method of processing data received from a smart shelf and deriving a code.  In particular, Cohen discloses pressure sensitive sensors, reading values of the sensors, generating an image with pixels representing the pressure value read from the mat, and where the unique product can be deduced based the created estimated product and a planogram of the shelf.  Meyer discloses an inventory sensor that is connected to a remote server that receives and analyses the data.  Meyer relates to the pressure sensitive mat art.  Neither of these references, nor any other references found by the examiner teaches the added limitations of: 

    PNG
    media_image1.png
    229
    791
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.